Case: 21-30687     Document: 00516349126          Page: 1    Date Filed: 06/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         June 8, 2022
                                   No. 21-30687                        Lyle W. Cayce
                                                                            Clerk

   Jessica Mackey,

                                                            Plaintiff—Appellant,

                                       versus

   American Multi-Cinema, Incorporated,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                            USDC No. 2:20-cv-1350


   Before Higginbotham, Higginson, and Oldham, Circuit Judges.
   Per Curiam:*
          Jessica Mackey tripped and fell on an uneven sidewalk while walking
   into a movie theater. She sued the theater for negligence. The district court
   granted summary judgment to the theater. We affirm.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30687      Document: 00516349126         Page: 2   Date Filed: 06/08/2022




                                   No. 21-30687


                                        I.
          Around noon on May 4, 2019, Jessica Mackey and her husband drove
   to a theater operated by American Multi-Cinema (“AMC”) in Harvey,
   Louisiana. As the couple walked toward the theater entrance, the tip of
   Mackey’s sandal caught an uneven expansion joint on the concrete sidewalk.
   The expansion joint created a height deviation of ¾ to ⅞ of an inch between
   pavement sections. This is depicted in the red square below:




   Mackey fell forward, struck the pavement with her face, and suffered serious
   personal injuries.
          Mackey sued AMC, alleging AMC negligently failed to keep its
   premises reasonably safe or warn patrons about the expansion joint. The
   district court granted AMC’s motion for summary judgment, finding that




                                        2
Case: 21-30687      Document: 00516349126           Page: 3   Date Filed: 06/08/2022




                                     No. 21-30687


   Mackey failed to create a genuine dispute of material fact as to whether the
   expansion joint was unreasonably dangerous.
           Mackey timely appealed. Our review is de novo. Renwick v. PNK Lake
   Charles, LLC, 901 F.3d 605, 611 (5th Cir. 2018). AMC was entitled to
   summary judgment if it could show the absence of “genuine dispute as to any
   material fact.” Fed. R. Civ. P. 56(a).
                                         II.
           To prove a negligence claim against a merchant in a trip-and-fall case,
   the plaintiff must show, among other things, that the condition of the
   premises “presented an unreasonable risk of harm.” La. Rev. Stat.
   § 9:2800.6(B)(1). The district court concluded that Mackey failed to create a
   genuine fact issue as to whether the expansion joint created an unreasonable
   risk of harm. That is because all agree that the pavement height deviation was
   between ¾ to ⅞ of an inch, and Louisiana courts have repeatedly held that
   deviations of this height or higher do not present an unreasonable risk of
   harm. See Chambers v. Vill. of Moreauville, 85 So. 3d 593, 598 (La. 2012)
   (“Louisiana jurisprudence has consistently held that a one-and-one half inch
   deviation does not generally present an unreasonable risk of harm.”); see also
   Buchanan v. Wal-Mart Stores, Inc., 834 F. App’x 58, 62 (5th Cir. 2020) (per
   curiam) (collecting Louisiana cases). Mackey does not challenge this legal
   rule.
           She instead argues that the district court improperly adjudicated
   AMC’s summary judgment motion by not considering each of her exhibits.
   But she does not show that the undiscussed evidence has any relevance to the
   unreasonable risk of harm issue. Most of it concerns other issues like AMC’s
   custody of the sidewalk, and none of it raises a fact issue as to the
   dangerousness of the expansion joint in question.




                                          3
Case: 21-30687      Document: 00516349126          Page: 4   Date Filed: 06/08/2022




                                    No. 21-30687


          Mackey also argues the district court erroneously disregarded her
   argument that the expansion joint was not “open and obvious” by focusing
   on Mackey’s subjective perception—specifically, citing to her deposition
   testimony that she was “[l]ooking at the ground, being careful.” We reject
   this argument, which is based on a stray sentence in a footnote of the district
   court’s opinion. Read fairly, the court’s opinion applies Louisiana’s objective
   standard and concludes that the expansion joint was not unreasonably
   dangerous in part because it was “plainly observable by pedestrians”
   exercising reasonable caution. We find no error in this conclusion.
          We have reviewed Mackey’s other arguments and reject them for the
   reasons explained in the district court’s well-reasoned and thorough opinion.
          AFFIRMED.




                                         4